238 F.2d 620
TRAVELERS INSURANCE COMPANY, Appellant,v.Arlie BURLESON, Appellee.
No. 15993.
United States Court of Appeals Fifth Circuit.
November 27, 1956.

Stanley C. Kirk, Jones, Parish & Fillmore, Wichita Falls, Tex., for appellant.
Bob L. Wilson, Peery & Wilson, Wichita Falls, Tex., for appellee.
Before RIVES, TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
Appealing from a judgment for the plaintiff under the Texas Workmen's Compensation Acts, Vernon's Ann.Civ. St. art. 8306 et seq., the appellant has receded from its position that the evidence was insufficient to support the verdict and now urges as error rulings of the court upon the trial which were so patently correct as not to justify discussion. We are not satisfied, however, that the appeal was taken merely for delay. See Rule 30, Fifth Circuit Rules, 28 U.S. C.A. The judgment is therefore


2
Affirmed.